AFFIRM; and Opinion Filed July 12, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                     No. 05-12-00644-CR
                                     No. 05-12-00645-CR
                             WRYAN EARL COLE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                    Trial Court Cause Nos. F11-27179-Y & F11-58156-Y

                               MEMORANDUM OPINION
                          Before Justices Moseley, O’Neill, and Lewis
                                  Opinion by Justice O’Neill
       Appellant Wryan Earl Cole appeals his convictions for child endangerment and burglary

of a habitation.   Appellant was initially placed on deferred adjudication probation for the

offenses, but was later adjudicated guilty of both offenses. The trial court assessed punishment

at two years’ confinement in each case. In a single point of error, appellant contends the trial

court erred in admitting testimony in violation of the Confrontation Clause. For the following

reasons, we affirm appellant’s convictions.

       Appellant pleaded guilty to the offenses and was placed on deferred adjudication

probation for five years. The State filed a motion to proceed with an adjudication of guilt

alleging appellant violated the terms and conditions of his probation by committing the offense

of evading detention, failing to obtain suitable employment, failing to pay community
supervision fees, failing to submit to a urinalysis, and engaging in contact with Cinnamon Ditto.

Appellant pleaded not true to the allegations in the State’s motions.

       To prove appellant’s probation violations, the State called Dallas Probation Officer Mark

Jones. Jones testified he reviewed appellant’s probation “supervision file.” The file showed

various probation violations reported by appellant’s probation officer, Ms. Bloodworth.

Appellant objected that the testimony violated his rights under the Confrontation Clause. The

trial court overruled appellant’s objection.

       The State also called Officer Jerry Chitwood. Chitwood testified he was called to a

disturbance at a motel involving appellant and Cinnamon Ditto.            The motel manager told

Chitwood he would not allow appellant and Ditto into a room they claimed they had rented

because they did not have identification. Chitwood instructed appellant and Ditto to leave the

premises. Chitwood was later called back to the location because Ditto was attempting to break

into the room. Appellant was also at the location and the officers decided to detain him for

further investigation. When the officer attempted to pat appellant down for weapons, appellant

started “pulling away” from the officers. A tussle ensued. The officer acknowledged however

that appellant did not attempt to flee from the officers. Following the hearing, the trial court

stated it was finding the evading detention allegation not true, but the remaining allegations true.

       In a single issue, appellant contends the trial court erred in permitting a probation officer

to testify from appellant’s probation file in violation of his rights under the Confrontation Clause

as enunciated in Crawford v. Washington, 541 U.S. 36 (2004). However, regardless of whether

the trial court erred in admitting the complained-of testimony, the State proved appellant violated

the conditions of his probation through the testimony of Officer Chitwood. Proof of any single

violation of probation will support a revocation order.     O’Neal v. State, 623 S.W.2d 660, 661

(Tex. Crim. App. 1981); Lee v. State, 952 S.W.2d 894, 900 (Tex. App.—Dallas 1997, no pet.).

                                                –2–
Consequently, we cannot conclude the trial court abused its discretion in revoking appellant’s

probation. In reaching this conclusion, we reject appellant’s suggestion that the trial court found

the allegation that he had contact with Ditto “not true” based on its finding of not true to the

allegation he committed another offense because those allegations were “part-and-parcel” of the

same finding. The evidence clearly supported the trial court’s findings that appellant engaged in

contact with Ditto, but did not commit the evading arrest offense. We resolve the sole issue

against appellant and affirm the trial court’s judgments.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE

Do Not Publish
Tex. R. App. 47

120644F.U05




                                                –3–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WRYAN EARL COLE, Appellant                             On Appeal from the Criminal District Court
                                                       No. 7, Dallas County, Texas
No. 05-12-00644-CR         V.                          Trial Court Cause No. F11-27179-Y.
                                                       Opinion delivered by Justice O'Neill.
THE STATE OF TEXAS, Appellee                           Justices Moseley and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of July, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –4–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

WRYAN EARL COLE, Appellant                             On Appeal from the Criminal District Court
                                                       No. 7, Dallas County, Texas
No. 05-12-00645-CR         V.                          Trial Court Cause No. F11-58156-Y.
                                                       Opinion delivered by Justice O'Neill.
THE STATE OF TEXAS, Appellee                           Justices Moseley and Lewis participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of July, 2013.




                                                      /Michael J. O'Neill/
                                                      MICHAEL J. O'NEILL
                                                      JUSTICE




                                                –5–